DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 07/29/2022, concerning Application No. 17/251,985. The amendments to the drawings, the specification, and the claims filed on 07/29/2022 are acknowledged. Presently, Claims 1-7, 9-10, 12-14, 16-17, 19, and 21-26 remain pending.

Drawings
The drawings were received on 07/29/2022. These drawings are acceptable.

Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22, lines 1-2, the limitation “wherein movably coupling the cable strain relief to the proximal ends of the plurality of heat spreader members comprises” should be changed to “wherein the movably coupling the cable strain relief to the proximal ends of the plurality of heat spreader members comprises” because this limitation is previously recited as a method step in Claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 12, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (WO 2018/019974 A1, cited in the Applicant’s IDS filed 12/14/2020, a copy of which was provided by the Applicant on 12/14/2020, hereinafter Clark) in view of Cho et al. (US 2014/0364742 A1, cited in the Applicant’s IDS filed 12/14/2020, hereinafter Cho), and further in view of Burbank et al. (US 2007/0142970 A1, with publication date 06/21/2007, hereinafter Burbank), and evidenced by Berg (“The Basics of Shoulder Screws”, 03 Nov. 2011, https://www.machinedesign.com/fastening-joining/article/21834322/the-basics-of-shoulder-screws, a copy of which is provided herein and used for citation herein by the Examiner, hereinafter Berg).

Regarding Claim 1, Clark discloses (Figs. 7-8) an ultrasound imaging probe (ultrasound probe 700) (see, e.g., Para. [041-051]), comprising: 
an ultrasound transducer assembly (transducer stack 712 and lens 736 of the transducer assembly 730) configured to obtain imaging data associated with a body of a patient (see, e.g., Figs. 7-8 and Para. [041], lines 6-10, “As shown in Figure 7, a lens 736 of a transducer assembly 730 is at least partially exposed through an opening 725 in an ultrasound probe housing 722 at a distal end of the ultrasound probe 700. The lens 736 may come into contact with a patient or an object to be imaged by the ultrasound probe 700”; also see, e.g., Para. [003], [018], [022], and [057]); 
a chassis (backing subassembly 714) fixedly secured to the ultrasound transducer assembly (712, 736, 730) (see, e.g., Figs. 7-8 and Para. [042], lines 1-2 and 13-14, “The transducer assembly 730 may be coupled to a thermally conductive compliant component 716 at a proximal end of a backing subassembly 714… The compliant component 716 may be clamped, welded, screwed, or riveted to the backing subassembly 714”); 
a plurality of heat spreader members (handle heat spreader 720) positioned around the chassis (714) and configured to provide a thermal path for heat generated by the ultrasound transducer assembly (712, 736, 730) while obtaining the imaging data (see, e.g., Para. [048], lines 2-3, “The handle heat spreader 720 may conduct heat from the transducer assembly 730, PCA 718, and/or other probe components and dissipate the heat through the housing 722” and Para. [049], lines 2-4, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714”); and
a housing (ultrasound probe housing 722, 722a, 722b) positioned around the plurality of heat spreader members (720) (see, e.g., Figs. 7-8 and Para. [048], lines 1-7, “The housing 722 may include a handle heat spreader 720 on an interior surface 721… In some embodiments, the handle heat spreader 720 may be a thermally conductive coating applied to the interior surface 721 of the housing 722. In some embodiments, the handle heat spreader 720 may be a sheet of thermally conductive material shaped to conform to the interior surface 721 of the housing 722”).
Clark does not disclose [1] wherein the ultrasound imaging probe comprises a plurality of fasteners coupling the plurality of heat spreader members and the chassis; and [2] wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and configured to interface with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis.
However, in the same field of endeavor of ultrasonic probes, Cho discloses (Figs. 1-2 and 8-11) wherein the ultrasound imaging probe comprises a plurality of fasteners coupling the plurality of heat spreader members (heat radiation plates 120) and the chassis (heat spreader 140) (see, e.g., Para. [0046], lines 1-3, “The heat radiation plates 120 may be installed on the heat spreader 140 through fastening members, and may emit heat absorbed by the heat spreader 140 into the air”, and Fig. 8(b) and Para. [0059], lines 1-4, “After the heat spreader 140 is installed, the heat radiation plates 120, which are supplied with heat absorbed by the heat spreader 140 to emit the heat to the outside, are installed to the heat spreader 140 (see (b) of FIG. 8)”, and Para. [0060], lines 2-4, “The heat radiation plates 120 may be coupled to the side surfaces of the heat spreader 140 using the fastening members”, and Fig. 2, where the two circles shown on the left-side surface of the heat spreader 140 in the figure represent the disclosed fastening members and correspond to two of the claimed plurality of fasteners that couple the heat spreader 140 to the heat radiation plates 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging probe of Clark by including [1] wherein the ultrasound imaging probe comprises a plurality of fasteners coupling the plurality of heat spreader members and the chassis, as disclosed by Cho. One of ordinary skill in the art would have been motivated to make this modification in order to desirably emit the heat generated by the transducer and in order to improve the head radiation efficiency, as recognized by Cho (see, e.g., Abstract, and Para. [0029-0033], [0046], and [0057-0060]).
Clark modified by Cho still does not disclose [2] wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and configured to interface with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein each of the plurality of fasteners (short shoulder screws 1252) comprises: 
a first portion comprising a first shape fixedly secured to the chassis (mounting bracket 655' comprising threaded holes 1255) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed first portion corresponds to the threaded portion of each of the disclosed short shoulder screws 1252, in which the threaded portion of each of the disclosed short shoulder screws 1252 are screwed into and fixedly secured to the threaded holes 1255 in the left and right sides of the mounting bracket 655'); and 
a second portion opposite to the first portion and configured to interface with a respective member (floating bracket 1200 comprising openings 1254) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed second portion corresponds to an unthreaded portion of each of the disclosed short shoulder screws 1252 that is a different/opposite portion of the short shoulder screws 1252 than the threaded first portion, in which the unthreaded portion of each of the disclosed short shoulder screws 1252 extend through (i.e., not screwed/threaded/fixedly secured) the openings 1254 in the floating bracket 1200), wherein the second portion comprises a different, second shape allowing movement of the respective member (1200, 1254) relative to the chassis (655', 1255) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed second portion corresponds to the unthreaded portion of each of the disclosed short shoulder screws 1252 that is a different portion and different shape of the short shoulder screws 1252 than the threaded first portion, in which the unthreaded portion of each of the disclosed short shoulder screws 1252 hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions). 
It is known in the art that a shoulder screw by definition comprises a threaded portion and an unthreaded portion (i.e., shoulder screw comprises two different portions having different shapes from one another), and that the unthreaded portion of a shoulder screw allows for movement/rotating/sliding/etc. by acting as a shaft/dowel/axel/guide/etc. portion of the screw, as evidenced by Berg (see, e.g., Page 2, lines 1-19, “Shoulder screws, also known as shoulder bolts and stripper bolts, are machine screws with an integral shoulder or journal between the head and thread… Shoulder screws have three main sections: head, shoulder, and thread. The head has the largest diameter, the shoulder is described by its diameter and length, and the thread has a major diameter slightly smaller than the shoulder diameter. When the thread of the shoulder screw is fully installed, the unthreaded shoulder extends beyond the surface into which the thread embeds. The shoulders give the screws their versatility by acting as shafts or dowels for rotating items such as bearings and bushings, axles for rolling parts, guides for sliding elements, and pivot points or mounting pins”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho by including [2] wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and configured to interface with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis, as disclosed by Burbank and evidenced by Berg. One of ordinary skill in the art would have been motivated to make this modification in order to desirably allow movement of the respective member of the device, as recognized by Burbank (see, e.g., Para. [0070] and [0073]). 

Regarding Claim 2, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 1 and 7-8) the ultrasound imaging probe (ultrasound probe 700, ultrasound probe 10) (see, e.g., Para. [041], lines 1-6) further comprising a retention clip (clamp 26a, 26b) positioned around proximal ends of the plurality of heat spreader members (handle heat spreader 720, handle heat spreader 20) (see, e.g., Para. [026], lines 2-3, “the cable 28 may be clamped to a proximal end of the PCA 18 by a clamp 26a-b”, and Para. [028], lines 10-12, “the handle heat spreader 20 may be thermally coupled to one or more sides of the backing subassembly 14, the cable 28”, and Fig. 1, where the clamp 26a, 26b is shown to be positioned around the distal end of the cable 28 and positioned at the proximal ends of the handle heat spreader 20 and housing 22, 22a, 22b).

Regarding Claim 3, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 7-8) wherein the housing (ultrasound probe housing 722, 722a, 722b) comprises a nosepiece sized and shaped to receive the ultrasound transducer assembly (transducer stack 712 and lens 736 of the transducer assembly 730) (see, e.g., Para. [041], lines 6-9, “As shown in Figure 7, a lens 736 of a transducer assembly 730 is at least partially exposed through an opening 725 in an ultrasound probe housing 722 at a distal end of the ultrasound probe 700”, and Para. [051], lines 1-7, “the transducer assembly 730 may be shaped to mate with the housing 722 of the ultrasound probe 700. For example, the backing subassembly 714 may be shaped to engage with an interior surface 721 of the housing 722. In some embodiments, the transducer assembly 730 may include features configured to engage with features of the housing 722. For example, in the embodiment shown in Figure 8, the lens 736 includes a rim 810. The rim 810 may be configured to engage ledge 815 on an interior surface 721 of the housing 722”, and Figs. 7-8, where the distal portion of the ultrasound probe housing 722, 722a, 722b is shown to be sized and shaped to receive the transducer stack 712 and lens 736 of the transducer assembly 730).

Regarding Claim 4, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 7-8) wherein the plurality of heat spreader members (handle heat spreader 720) is configured to move in more than one dimension relative to the chassis (backing subassembly 714) (see, e.g., Para. [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability in more than one dimension is provided by the compressible block 805). 
Further, as discussed above in the rejection of Claim 1, Cho discloses (Figs. 1-2 and 8-11) the plurality of fasteners coupling the plurality of heat spreader members (heat radiation plates 120) and the chassis (heat spreader 140) (see, e.g., Para. [0046], lines 1-3, “The heat radiation plates 120 may be installed on the heat spreader 140 through fastening members, and may emit heat absorbed by the heat spreader 140 into the air”, and Fig. 8(b) and Para. [0059], lines 1-4, “After the heat spreader 140 is installed, the heat radiation plates 120, which are supplied with heat absorbed by the heat spreader 140 to emit the heat to the outside, are installed to the heat spreader 140 (see (b) of FIG. 8)”, and Para. [0060], lines 2-4, “The heat radiation plates 120 may be coupled to the side surfaces of the heat spreader 140 using the fastening members”, and Fig. 2, where the two circles shown on the left-side surface of the heat spreader 140 in the figure represent the disclosed fastening members and correspond to two of the claimed plurality of fasteners that couple the heat spreader 140 to the heat radiation plates 120).
Clark modified by Cho does not disclose wherein the plurality of fasteners specifically comprise a plurality of shoulder screws.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein the plurality of fasteners (short shoulder screws 1252) comprise a plurality of shoulder screws, and wherein the plurality of members (floating bracket 1200 comprising openings 1254) is configured to move in more than one dimension relative to the chassis (mounting bracket 655' comprising threaded holes 1255) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the unthreaded portion of each of the disclosed short shoulder screws 1252 hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including wherein the plurality of fasteners specifically comprise a plurality of shoulder screws, as disclosed by Burbank. One of ordinary skill in the art would have been motivated to make this modification in order to desirably allow movement of the respective member of the device, as recognized by Burbank (see, e.g., Para. [0070] and [0073]). 

Regarding Claim 5, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 7-8) wherein the ultrasound transducer assembly (transducer stack 712 and lens 736 of the transducer assembly 730) comprises: 
a lens (lens 736) (see, e.g., Figs. 7-8 and Para. [041], lines 6-10, “As shown in Figure 7, a lens 736 of a transducer assembly 730 is at least partially exposed through an opening 725 in an ultrasound probe housing 722 at a distal end of the ultrasound probe 700. The lens 736 may come into contact with a patient or an object to be imaged by the ultrasound probe 700”; also see, e.g., the disclosed Claims 1 and 15 of Clark); 
a transducer array (transducer stack 712) (see, e.g., Figs. 7-8, where a transducer stack 712 is shown to be within the transducer assembly 730; also see, e.g., Para. [003], [022], and [057], and the disclosed Claims 1 and 15 of Clark); and 
a backing block (backing subassembly 714) (see, e.g., Figs. 7-8 and Para. [042], lines 1-2, “The transducer assembly 730 may be coupled to a thermally conductive compliant component 716 at a proximal end of a backing subassembly 714”; also see, e.g., the disclosed Claims 1 and 15 of Clark).
Clark does not disclose wherein the backing block is specifically distinct from the chassis.
However, in the same field of endeavor of ultrasonic probes, Cho discloses (Figs. 1-2 and 8-11) a chassis (heat spreader 140) that is distinct from a backing block (i.e., the chassis is not an acoustic backing block that is used to attenuate or absorb acoustic energy) (see, e.g., Para. [0046], lines 1-3, “The heat radiation plates 120 may be installed on the heat spreader 140 through fastening members, and may emit heat absorbed by the heat spreader 140 into the air”, and Fig. 8(b) and Para. [0059], lines 1-4, “After the heat spreader 140 is installed, the heat radiation plates 120, which are supplied with heat absorbed by the heat spreader 140 to emit the heat to the outside, are installed to the heat spreader 140 (see (b) of FIG. 8)”, and Para. [0060], lines 2-4, “The heat radiation plates 120 may be coupled to the side surfaces of the heat spreader 140 using the fastening members”, and Fig. 2, where the disclosed heat spreader 140 (i.e., the chassis) is disclosed to absorb heat, not acoustic energy/signals). In a case where the chassis that is distinct from a backing block, as disclosed by Cho, is included in the ultrasound imaging probe of Clark, then the backing block (the backing subassembly 714 of Clark) will be distinct from the chassis (the heat spreader 140 of Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including wherein the chassis is distinct from a backing block, as disclosed by Cho. One of ordinary skill in the art would have been motivated to make this modification in order to desirably emit the heat generated by the transducer and in order to improve the head radiation efficiency, as recognized by Cho (see, e.g., Abstract, and Para. [0029-0033], [0046], and [0057-0060]).

Regarding Claim 6, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 7-8) the ultrasound imaging probe (ultrasound probe 700) further comprising a plurality of printed circuit boards (printed circuit assembly (PCA) 718) coupled to the chassis (backing subassembly 714) (see, e.g., Para. [004], lines 1-4, “a thermal management system may include a backing subassembly of a transducer assembly, a cladding on an exterior surface of a printed circuit assembly (PCA), which may be spaced from and coupled to the backing subassembly”, and Para. [042], lines 1-6, “The transducer assembly 730 may be coupled to a thermally conductive compliant component 716 at a proximal end of a backing subassembly 714. In the embodiment shown in Figure 7, the compliant component 716 comprises two metal C-shaped springs. As shown in Figure 7, the C-shaped springs may comprise strips of metal. The compliant component 716 (e.g., C-shaped springs in this embodiment) may couple the transducer assembly 730 to the PCA 718”, and Para. [043], lines 1-2, “the compliant component 716 may be coupled to a distal end of a printed circuit assembly (PCA) 718”), wherein the plurality of printed circuit boards (718) are in communication with the ultrasound transducer assembly (transducer stack 712 and lens 736 of the transducer assembly 730) (see, e.g., Para. [003], lines 3-7, “The ultrasound probe may further include a printed circuit assembly (PCA) spaced from and coupled to the transducer assembly, a housing enclosing the PCA and at least a portion of the transducer assembly, and a compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA” and Para. [042], lines 4-6, “The compliant component 716 (e.g., C-shaped springs in this embodiment) may couple the transducer assembly 730 to the PCA 718”).

Regarding Claim 7, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 7-8) the ultrasound imaging probe ultrasound probe 700) further comprising a filling material (compressible block 805) disposed between the housing (ultrasound probe housing 722, 722a, 722b) and the plurality of heat spreader members (handle heat spreader 720) (see, e.g., Para. [049], lines 5-11, “a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722. The compressible block 805 may be on an exterior-facing surface of the handle heat spreader 720 opposite the backing subassembly 714. The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”).

Regarding Claim 9, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark further discloses (Figs. 1 and 7-8) the ultrasound imaging probe (ultrasound probe 700, ultrasound probe 10) (see, e.g., Para. [041], lines 1-6) further comprising a cable strain relief (outer surface of cable 28) movably coupled to the plurality of heat spreader members (handle heat spreader 720, handle heat spreader 20), wherein the plurality of heat spreader members (720, 20) is configured to move in more than one dimension relative to the cable strain relief (28) (see, e.g., Para. [028], lines 10-12, “the handle heat spreader 20 may be thermally coupled to one or more sides of the backing subassembly 14, the cable 28” and [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability in more than one dimension is provided by the compressible block 805).

Regarding Claim 12, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark does not disclose the ultrasound imaging probe further comprising a thermally-conductive gap pad disposed between the chassis and at least one of the plurality of heat spreader members.
However, in the same field of endeavor of ultrasonic probes, Cho discloses (Figs. 1-2 and 8-11) the ultrasound imaging probe further comprising a thermally-conductive gap pad (heat radiation members 160) disposed between the chassis (heat spreader 140) and at least one of the plurality of heat spreader members (heat radiation plates 120) (see, e.g., Fig. 10(d), and Para. [0083], lines 1-4, “After the boards 130 are installed, heat radiation members 160, which may, for example, made of graphite, are installed outside the respective heat radiation plates 120 (see (d) of FIG. 10)”, and Para. [0084], lines 1-14, “The two heat radiation members 160 having a shape similar to that of each of the heat radiation plates 120 and the housing 100 are respectively installed outside the two heat radiation plates 120, the housing 100 is installed outside the heat radiation members 160, and the heat radiation members 160 made of graphite are installed in the respective spaces between the heat radiation plates 120 and the housing 100. Graphite is a material having a thermal conductivity more than two times a thermal conductivity of aluminum. The heat radiation members 160 are filled in the spaces between the heat radiation plates 120 and the housing 100, instead of filling the spaces with air, thereby enabling heat transfer and heat radiation to be more efficiently performed than when the heat radiation members 160 are not present”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including the ultrasound imaging probe further comprising a thermally-conductive gap pad disposed between the chassis and at least one of the plurality of heat spreader members, as disclosed by Cho. One of ordinary skill in the art would have been motivated to make this modification in order to desirably emit the heat generated by the transducer and in order to improve the head radiation efficiency, as recognized by Cho (see, e.g., Abstract, and Para. [0029-0033], [0046], and [0057-0060]).

Regarding Claim 23, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 1. Clark modified by Cho does not disclose wherein the plurality of fasteners comprises a plurality of screws, and wherein the first shape comprises a threaded portion and the second shape comprises an unthreaded portion.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein the plurality of fasteners (short shoulder screws 1252) comprises a plurality of screws, and wherein the first shape comprises a threaded portion and the second shape comprises an unthreaded portion (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed first portion corresponds to the threaded portion of each of the disclosed short shoulder screws 1252, in which the threaded portion of each of the disclosed short shoulder screws 1252 are screwed into and fixedly secured to the threaded holes 1255 in the left and right sides of the mounting bracket 655', and where the claimed second portion corresponds to an unthreaded portion of each of the disclosed short shoulder screws 1252 that is a different/opposite portion of the short shoulder screws 1252 than the threaded first portion, in which the unthreaded portion of each of the disclosed short shoulder screws 1252 extend through (i.e., not screwed/threaded/fixedly secured) the openings 1254 in the floating bracket 1200).
It is known in the art that a shoulder screw by definition comprises a threaded portion and an unthreaded portion (i.e., shoulder screw comprises two different portions having different shapes from one another), as evidenced by Berg (see, e.g., Page 2, lines 1-19, “Shoulder screws, also known as shoulder bolts and stripper bolts, are machine screws with an integral shoulder or journal between the head and thread… Shoulder screws have three main sections: head, shoulder, and thread. The head has the largest diameter, the shoulder is described by its diameter and length, and the thread has a major diameter slightly smaller than the shoulder diameter. When the thread of the shoulder screw is fully installed, the unthreaded shoulder extends beyond the surface into which the thread embeds. The shoulders give the screws their versatility by acting as shafts or dowels for rotating items such as bearings and bushings, axles for rolling parts, guides for sliding elements, and pivot points or mounting pins”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including wherein the plurality of fasteners comprises a plurality of screws, and wherein the first shape comprises a threaded portion and the second shape comprises an unthreaded portion, as disclosed by Burbank and evidenced by Berg. One of ordinary skill in the art would have been motivated to make this modification in order to desirably allow movement of the respective member of the device, as recognized by Burbank (see, e.g., Para. [0070] and [0073]).

Regarding Claim 24, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 23. Clark modified by Cho does not disclose wherein each of the plurality of screws comprises a screw head, wherein the unthreaded portion is positioned between the screw head and the threaded portion such that an extent of the movement of the respective heat spreader relative to the chassis is limited.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein each of the plurality of screws (short shoulder screws 1252) comprises a screw head, wherein the unthreaded portion is positioned between the screw head and the threaded portion such that an extent of the movement of the respective member (floating bracket 1200 comprising openings 1254) relative to the chassis (mounting bracket 655' comprising threaded holes 1255) is limited (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'” and Fig. 12, where the short shoulder screws 1252 are shown to comprise a screw head, and where the unthreaded portion of each of the disclosed short shoulder screws 1252 extend through (i.e., not screwed/threaded/fixedly secured) the openings 1254 in the floating bracket 1200, and where the threaded portion of each of the disclosed short shoulder screws 1252 are screwed into and fixedly secured to the threaded holes 1255 in the left and right sides of the mounting bracket 655', and where the openings 1254 in the floating bracket 1200 (in which the unthreaded portion extends through) is positioned between where the screw head of the short shoulder screws 1252 sits once the shoulder screw is in position and the threaded holes 1255 in the left and right sides of the mounting bracket 655' (in which the threaded portion is screwed into), and where the unthreaded portion of each of the disclosed short shoulder screws 1252 hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions).
It is known in the art that a shoulder screw by definition comprises a screw head, a threaded portion, and an unthreaded portion (i.e., shoulder screw comprises two different portions having different shapes from one another, plus a screw head on one end), and that the unthreaded portion (i.e., the “shoulder”) is positioned between the screw head and the threaded portion such that the unthreaded portion of a shoulder screw allows for movement/rotating/sliding/etc. by acting as a shaft/dowel/axel/guide/etc. portion of the screw, as evidenced by Berg (see, e.g., Page 2, lines 1-19, “Shoulder screws, also known as shoulder bolts and stripper bolts, are machine screws with an integral shoulder or journal between the head and thread… Shoulder screws have three main sections: head, shoulder, and thread. The head has the largest diameter, the shoulder is described by its diameter and length, and the thread has a major diameter slightly smaller than the shoulder diameter. When the thread of the shoulder screw is fully installed, the unthreaded shoulder extends beyond the surface into which the thread embeds. The shoulders give the screws their versatility by acting as shafts or dowels for rotating items such as bearings and bushings, axles for rolling parts, guides for sliding elements, and pivot points or mounting pins”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including wherein each of the plurality of screws comprises a screw head, wherein the unthreaded portion is positioned between the screw head and the threaded portion such that an extent of the movement of the respective heat spreader relative to the chassis is limited, as disclosed by Burbank and evidenced by Berg. One of ordinary skill in the art would have been motivated to make this modification in order to desirably allow movement of the respective member of the device, as recognized by Burbank (see, e.g., Para. [0070] and [0073]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (WO 2018/019974 A1, cited in the Applicant’s IDS filed 12/14/2020, a copy of which was provided by the Applicant on 12/14/2020, hereinafter Clark) in view of Cho et al. (US 2014/0364742 A1, cited in the Applicant’s IDS filed 12/14/2020, hereinafter Cho) and Burbank et al. (US 2007/0142970 A1, with publication date 06/21/2007, hereinafter Burbank), as applied to Claim 9 above, and further in view of Tanaka et al. (US Patent 6,461,304 B1, as previously cited by the Examiner on 04/29/2022, hereinafter Tanaka).

Regarding Claim 10, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 9. Clark further discloses (Figs. 1 and 7-8) wherein the cable strain relief (outer surface of cable 28) comprises a distal lip adjacent a distal end of the cable strain relief (28) and a proximal lip proximal to the distal lip (see, e.g., Modified Fig. 1 below, where the distal end of the cable 28 (i.e., the top end of the cable 28 when viewing the figure) is shown to comprise of a lip that is an circumferential indent and which corresponds to the claimed distal lip, and where the cable 28 also comprises a proximal lip that is the shelf-shaped indent positioned just proximal to the circumferential indent/distal lip), and wherein the distal lip of the cable strain relief (28) is sized and shaped to engage a shoulder defined at proximal portions of the plurality of heat spreader members (handle heat spreader 720, handle heat spreader 20) (see, e.g., Para. [028], lines 10-12, “the handle heat spreader 20 may be thermally coupled to one or more sides of the backing subassembly 14, the cable 28” and Modified Fig. 1 below, where the distal lip of the cable 28 is shown to be sized and shaped to engage with the shoulder located at the proximal/bottom portion of the handle heat spreader 20 and housing 22, 22a, 22b).
Clark modified by Cho and Burbank does not disclose the ultrasound imaging probe further comprising an elastic ring member, and wherein when the distal lip engages the shoulder, the elastic ring member is disposed between the proximal lip and proximal ends of the plurality of heat spreader members.
However, in the same field of endeavor of ultrasonic cable connections, Tanaka discloses the ultrasound imaging probe further comprising an elastic ring member (see, e.g., Col. 8, lines 2-4, “it is preferable that the signal cable 22 is fastened to the surface of the insertion unit 2 with connecting members such as elastic rings”). In a case where the elastic ring configured with the signal cable, as disclosed by Tanaka, is included in the ultrasound imaging probe of Clark, then when the distal lip engages the shoulder (as disclosed by Clark), the elastic ring member of Tanaka can be disposed between the proximal lip of Clark and proximal ends of the plurality of heat spreader members of Clark.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including the ultrasound imaging probe further comprising an elastic ring member, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired connection and configuration of the cable to the ultrasound device, as recognized by Tanaka (see, e.g., Col. 8, lines 2-4). 

    PNG
    media_image1.png
    587
    570
    media_image1.png
    Greyscale

Modified Fig. 1 of Clark

Claims 13-14, 16-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0364742 A1, cited in the Applicant’s IDS filed 12/14/2020, hereinafter Cho) in view of Clark (WO 2018/019974 A1, cited in the Applicant’s IDS filed 12/14/2020, a copy of which was provided by the Applicant on 12/14/2020, hereinafter Clark), and further in view of Burbank et al. (US 2007/0142970 A1, with publication date 06/21/2007, hereinafter Burbank), and evidenced by Berg (“The Basics of Shoulder Screws”, 03 Nov. 2011, https://www.machinedesign.com/fastening-joining/article/21834322/the-basics-of-shoulder-screws, a copy of which is provided herein and used for citation herein by the Examiner, hereinafter Berg).

Regarding Claim 13, Cho discloses (Figs. 1-2 and 8-11) a method of manufacturing an ultrasound imaging probe (see, e.g., Para. [0026-0027] and [0056]), comprising: 
obtaining an ultrasound transducer assembly (transducer 101) fixedly secured to a chassis (heat spreader 140) (see, e.g., Fig. 8(a) and Para. [0057], lines 1-3, “Referring to (a) of FIG. 8, the heat spreader 140 is installed on the rear surface of the transducer 101 in order to absorb heat generated by the transducer 101”);
coupling the chassis (140) to a plurality of heat spreader members (heat radiation plates 120) (see, e.g., Fig. 8(b) and Para. [0059], lines 1-4, “After the heat spreader 140 is installed, the heat radiation plates 120, which are supplied with heat absorbed by the heat spreader 140 to emit the heat to the outside, are installed to the heat spreader 140 (see (b) of FIG. 8)”) using a plurality of fasteners (see, e.g., Para. [0046], lines 1-3, “The heat radiation plates 120 may be installed on the heat spreader 140 through fastening members, and may emit heat absorbed by the heat spreader 140 into the air”, and Fig. 8(b) and Para. [0059], lines 1-4, “After the heat spreader 140 is installed, the heat radiation plates 120, which are supplied with heat absorbed by the heat spreader 140 to emit the heat to the outside, are installed to the heat spreader 140 (see (b) of FIG. 8)”, and Para. [0060], lines 2-4, “The heat radiation plates 120 may be coupled to the side surfaces of the heat spreader 140 using the fastening members”, and Fig. 2, where the two circles shown on the left-side surface of the heat spreader 140 in the figure represent the disclosed fastening members and correspond to two of the claimed plurality of fasteners that couple the heat spreader 140 to the heat radiation plates 120); and 
enclosing the plurality of heat spreader members (120), the chassis (140), and the ultrasound transducer assembly (101) in a housing (housing 100) (see, e.g., Para. [0064], lines 1-3, “After the boards 130 are installed, the housing 100 is installed outside the heat radiation plates 120 (see (d) of FIG. 8)” and Fig. 8(d), where the housing 100 is shown to enclose each of the heat radiation plates 120, the heat spreader 140, and the transducer 101).
Cho does not disclose [1] wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and interfacing with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis; and [2] wherein the enclosing step is performed specifically while moving the plurality of heat spreader members relative to the chassis.
However, in the same field of endeavor of ultrasound probes, Clark discloses (Figs. 7-8) wherein the enclosing step is performed while moving the plurality of heat spreader members (handle heat spreader 720) relative to the chassis (backing subassembly 714) (see, e.g., Para. [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability is provided by the compressible block 805).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cho by including [2] wherein the enclosing step is performed specifically while moving the plurality of heat spreader members relative to the chassis, as disclosed by Clark. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that is sufficiently, desirably, and adequately capable of dissipating the heat produced by the transducer, as recognized by Clark (see, e.g., Abstract and Para. [001-002], [019], and [048-049]). 
Cho modified by Clark still does not disclose [1] wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and interfacing with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein each of the plurality of fasteners (short shoulder screws 1252) comprises: 
a first portion comprising a first shape fixedly secured to the chassis (mounting bracket 655' comprising threaded holes 1255) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed first portion corresponds to the threaded portion of each of the disclosed short shoulder screws 1252, in which the threaded portion of each of the disclosed short shoulder screws 1252 are screwed into and fixedly secured to the threaded holes 1255 in the left and right sides of the mounting bracket 655'); and 
a second portion opposite to the first portion and interfacing with a respective member (floating bracket 1200 comprising openings 1254) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed second portion corresponds to an unthreaded portion of each of the disclosed short shoulder screws 1252 that is a different/opposite portion of the short shoulder screws 1252 than the threaded first portion, in which the unthreaded portion of each of the disclosed short shoulder screws 1252 extend through (i.e., not screwed/threaded/fixedly secured) the openings 1254 in the floating bracket 1200), wherein the second portion comprises a different, second shape allowing movement of the respective member (1200, 1254) relative to the chassis (655', 1255) (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the claimed second portion corresponds to the unthreaded portion of each of the disclosed short shoulder screws 1252 that is a different portion and different shape of the short shoulder screws 1252 than the threaded first portion, in which the unthreaded portion of each of the disclosed short shoulder screws 1252 hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions). 
It is known in the art that a shoulder screw by definition comprises a threaded portion and an unthreaded portion (i.e., shoulder screw comprises two different portions having different shapes from one another), and that the unthreaded portion of a shoulder screw allows for movement/rotating/sliding/etc. by acting as a shaft/dowel/axel/guide/etc. portion of the screw, as evidenced by Berg (see, e.g., Page 2, lines 1-19, “Shoulder screws, also known as shoulder bolts and stripper bolts, are machine screws with an integral shoulder or journal between the head and thread… Shoulder screws have three main sections: head, shoulder, and thread. The head has the largest diameter, the shoulder is described by its diameter and length, and the thread has a major diameter slightly smaller than the shoulder diameter. When the thread of the shoulder screw is fully installed, the unthreaded shoulder extends beyond the surface into which the thread embeds. The shoulders give the screws their versatility by acting as shafts or dowels for rotating items such as bearings and bushings, axles for rolling parts, guides for sliding elements, and pivot points or mounting pins”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark by including [1] wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and interfacing with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis, as disclosed by Burbank and evidenced by Berg. One of ordinary skill in the art would have been motivated to make this modification in order to desirably allow movement of the respective member of the device, as recognized by Burbank (see, e.g., Para. [0070] and [0073]). 

Regarding Claim 14, Cho modified by Clark and Burbank discloses the method of Claim 13. Cho modified by Clark does not disclose wherein the plurality of fasteners specifically comprises a plurality of shoulder screws.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein the plurality of fasteners (short shoulder screws 1252) comprises a plurality of shoulder screws (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark and Burbank by including wherein the plurality of fasteners specifically comprises a plurality of shoulder screws, as disclosed by Burbank. One of ordinary skill in the art would have been motivated to make this modification in order to desirably allow movement of the respective member of the device, as recognized by Burbank (see, e.g., Para. [0070] and [0073]). 

Regarding Claim 16, Cho modified by Clark and Burbank discloses the method of Claim 14. Cho does not disclose wherein the moving the plurality of heat spreader members relative to the chassis comprises moving the plurality of heat spreader members about the plurality of shoulder screws in more than one dimension.
However, in the same field of endeavor of ultrasound probes, Clark discloses (Figs. 7-8) moving the plurality of heat spreader members (handle heat spreader 720) relative to the chassis (backing subassembly 714) in more than one dimension (see, e.g., Para. [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability in more than one dimension is provided by the compressible block 805).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark and Burbank by including moving the plurality of heat spreader members relative to the chassis in more than one dimension, as disclosed by Clark. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that is sufficiently, desirably, and adequately capable of dissipating the heat produced by the transducer, as recognized by Clark (see, e.g., Abstract and Para. [001-002], [019], and [048-049]). 
Cho modified by Clark still does not disclose wherein the moving the plurality of heat spreader members relative to the chassis comprises moving the plurality of heat spreader members specifically about the plurality of shoulder screws in more than one dimension.
However, in the same field of endeavor of fastening systems for medical devices, Burbank discloses (Fig. 12) wherein the moving the plurality of members (floating bracket 1200 comprising openings 1254) relative to the chassis (mounting bracket 655' comprising threaded holes 1255) comprises moving the plurality of members (1200, 1254) specifically about the plurality of shoulder screws (short shoulder screws 1252) in more than one dimension (see, e.g., Para. [0070], lines 1-10, “A second plurality of fasteners--such as short shoulder screws 1252 as illustrated … --hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions. Fasteners 1252… extend through the openings 1254 in the floating bracket 1200 and are screwed into threaded holes 1255 in the left and rights sides of the mounting bracket 655'”, where the unthreaded portion of each of the disclosed short shoulder screws 1252 hold the floating bracket 1200 to the mounting bracket 655' in the Z direction while allowing the floating bracket to move a small amount in the X and Y directions).

Regarding Claim 17, Cho modified by Clark and Burbank discloses the method of Claim 13. Cho does not disclose the method further comprising: movably coupling a cable strain relief to proximal ends of the plurality of heat spreader members.
However, in the same field of endeavor of ultrasound probes, Clark discloses (Figs. 1 and 7-8) movably coupling a cable strain relief (outer surface of cable 28) to proximal ends of the plurality of heat spreader members (handle heat spreader 720, handle heat spreader 20) (see, e.g., Fig. 1, and Para. [028], lines 10-12, “the handle heat spreader 20 may be thermally coupled to one or more sides of the backing subassembly 14, the cable 28”, and [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability is provided by the compressible block 805).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark and Burbank by including movably coupling a cable strain relief to proximal ends of the plurality of heat spreader members, as disclosed by Clark. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that is sufficiently, desirably, and adequately capable of dissipating the heat produced by the transducer, as recognized by Clark (see, e.g., Abstract and Para. [001-002], [019], and [048-049]).

Regarding Claim 19, Cho modified by Clark and Burbank discloses the method of Claim 17. Cho further discloses (Figs. 1-2 and 8-11) enclosing the plurality of heat spreader members (heat radiation plates 120), the chassis (heat spreader 140), and the ultrasound transducer assembly (transducer 101) in the housing (housing 100) (see, e.g., Para. [0064], lines 1-3, “After the boards 130 are installed, the housing 100 is installed outside the heat radiation plates 120 (see (d) of FIG. 8)” and Fig. 8(d), where the housing 100 is shown to enclose each of the heat radiation plates 120, the heat spreader 140, and the transducer 101). 
Cho does not disclose wherein the enclosing the plurality of heat spreader members, the chassis and the ultrasound transducer assembly in the housing specifically comprises moving the plurality of heat spreader members relative to the cable strain relief; or wherein the moving the plurality of heat spreader members relative to the cable strain relief comprises pivoting the plurality of heat spreader members relative to the cable strain relief.
However, in the same field of endeavor of ultrasound probes, Clark discloses (Figs. 1 and 7-8) wherein the enclosing step comprises moving the plurality of heat spreader members (handle heat spreader 720, handle heat spreader 20) relative to the cable strain relief (outer surface of cable 28) (see, e.g., Para. [028], lines 10-12, “the handle heat spreader 20 may be thermally coupled to one or more sides of the backing subassembly 14, the cable 28” and [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability is provided by the compressible block 805).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark and Burbank by including moving the plurality of heat spreader members relative to the cable strain relief, as disclosed by Clark. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that is sufficiently, desirably, and adequately capable of dissipating the heat produced by the transducer, as recognized by Clark (see, e.g., Abstract and Para. [001-002], [019], and [048-049]).
Cho modified by Clark and Burbank still does not disclose wherein the moving the plurality of heat spreader members relative to the cable strain relief comprises specifically pivoting the plurality of heat spreader members relative to the cable strain relief. However, the claim does not require this limitation as the limitation is recited after an “or” statement. Therefore, Cho modified by Clark and Burbank discloses all of the required limitations of the claim.

Regarding Claim 21, Cho modified by Clark and Burbank discloses the method of Claim 13. Cho further discloses (Figs. 1-2 and 8-11) wherein the method further comprises: coupling a thermally-conductive gap pad (heat radiation members 160) to at least one of the chassis (heat spreader 140) or a heat spreader member of the plurality of heat spreader members (heat radiation plates 120), such that the thermally-conductive gap pad (160) is positioned between the chassis (140) and the heat spreader member (120) (see, e.g., Fig. 10(d), and Para. [0083], lines 1-4, “After the boards 130 are installed, heat radiation members 160, which may, for example, made of graphite, are installed outside the respective heat radiation plates 120 (see (d) of FIG. 10)”, and Para. [0084], lines 1-14, “The two heat radiation members 160 having a shape similar to that of each of the heat radiation plates 120 and the housing 100 are respectively installed outside the two heat radiation plates 120, the housing 100 is installed outside the heat radiation members 160, and the heat radiation members 160 made of graphite are installed in the respective spaces between the heat radiation plates 120 and the housing 100. Graphite is a material having a thermal conductivity more than two times a thermal conductivity of aluminum. The heat radiation members 160 are filled in the spaces between the heat radiation plates 120 and the housing 100, instead of filling the spaces with air, thereby enabling heat transfer and heat radiation to be more efficiently performed than when the heat radiation members 160 are not present”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0364742 A1, cited in the Applicant’s IDS filed 12/14/2020, hereinafter Cho) in view of Clark (WO 2018/019974 A1, cited in the Applicant’s IDS filed 12/14/2020, a copy of which was provided by the Applicant on 12/14/2020, hereinafter Clark) and Burbank et al. (US 2007/0142970 A1, with publication date 06/21/2007, hereinafter Burbank), as applied to Claim 17 above, and further in view of Tanaka et al. (US Patent 6,461,304 B1, as previously cited by the Examiner on 04/29/2022, hereinafter Tanaka).

Regarding Claim 22, Cho modified by Clark and Burbank discloses the method of Claim 17. Cho does not disclose wherein the movably coupling the cable strain relief to the proximal ends of the plurality of heat spreader members comprises coupling the cable strain relief to the proximal ends of the plurality of heat spreader members with an elastic ring member.
However, in the same field of endeavor of ultrasound probes, Clark discloses (Figs. 1 and 7-8) movably coupling the cable strain relief (outer surface of cable 28) to the proximal ends of the plurality of heat spreader members (handle heat spreader 720, handle heat spreader 20) (see, e.g., Fig. 1, and Para. [028], lines 10-12, “the handle heat spreader 20 may be thermally coupled to one or more sides of the backing subassembly 14, the cable 28”, and [049], lines 2-11, “At least a portion of the handle heat spreader 720 may be in thermal contact with one or more sides of the backing subassembly 714 of the transducer assembly 730. In some embodiments, a compressible block 805 may be coupled between the handle heat spreader 720 and an interior surface 721 of the housing 722… The compressible block 805 may bias the handle heat spreader 720 into contact with the backing subassembly 714 when the probe 700 is assembled. The compressible block 805 may increase thermal contact between the backing subassembly 714 the heat spreader 720”, where the movability is provided by the compressible block 805).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark and Burbank by including movably coupling the cable strain relief to the proximal ends of the plurality of heat spreader members, as disclosed by Clark. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that is sufficiently, desirably, and adequately capable of dissipating the heat produced by the transducer, as recognized by Clark (see, e.g., Abstract and Para. [001-002], [019], and [048-049]).
Cho modified by Clark and Burbank still does not disclose wherein the movably coupling the cable strain relief to the proximal ends of the plurality of heat spreader members comprises coupling the cable strain relief to the proximal ends of the plurality of heat spreader members specifically with an elastic ring member.
However, in the same field of endeavor of ultrasonic cable connections, Tanaka discloses coupling with an elastic ring member (see, e.g., Col. 8, lines 2-4, “it is preferable that the signal cable 22 is fastened to the surface of the insertion unit 2 with connecting members such as elastic rings”). In a case where the elastic ring configured with the signal cable, as disclosed by Tanaka, is included in the ultrasound imaging probe of Clark, then when the distal lip engages the shoulder (as disclosed by Clark), the elastic ring member of Tanaka can be disposed between the proximal lip of Clark and proximal ends of the plurality of heat spreader members of Clark.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Cho modified by Clark and Burbank by including the ultrasound imaging probe further comprising an elastic ring member, as disclosed by Tanaka. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired connection and configuration of the cable to the ultrasound device, as recognized by Tanaka (see, e.g., Col. 8, lines 2-4).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (WO 2018/019974 A1, cited in the Applicant’s IDS filed 12/14/2020, a copy of which was provided by the Applicant on 12/14/2020, hereinafter Clark) in view of Cho et al. (US 2014/0364742 A1, cited in the Applicant’s IDS filed 12/14/2020, hereinafter Cho), Burbank et al. (US 2007/0142970 A1, with publication date 06/21/2007, hereinafter Burbank), and Tanaka et al. (US Patent 6,461,304 B1, as previously cited by the Examiner on 04/29/2022, hereinafter Tanaka), as applied to Claim 10 above, and further in view of Zhang et al. (US 2015/0173169 A1, with publication date 06/18/2015, hereinafter Zhang).

Regarding Claim 25, Clark modified by Cho, Burbank, and Tanaka discloses the ultrasound imaging probe of Claim 10. Clark modified by Cho, Burbank, and Tanaka does not disclose wherein the elastic ring member is formed of a thermally conductive elastomer. Tanaka does disclose the ultrasound imaging probe comprising the elastic ring member (see, e.g., Col. 8, lines 2-4, “it is preferable that the signal cable 22 is fastened to the surface of the insertion unit 2 with connecting members such as elastic rings”).
However, in the same field of endeavor of elastic rings, Zhang discloses wherein the elastic ring member is formed of a thermally conductive elastomer (see, e.g., Para. [0043], lines 1-5, “The thermally conductive rubber ring 280 may be made by cutting and clipping a thermally conductive rubber pad. The thermally conductive rubber ring 280 has a thermal conduction function, and is elastic. The thermally conductive rubber ring 280 is of a closed ring structure”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho, Burbank, and Tanaka by including wherein the elastic ring member is formed of a thermally conductive elastomer, as disclosed by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired thermal conductivity of the elastic ring, as recognized by Zhang (see, e.g., Para. [0043]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Clark (WO 2018/019974 A1, cited in the Applicant’s IDS filed 12/14/2020, a copy of which was provided by the Applicant on 12/14/2020, hereinafter Clark) in view of Cho et al. (US 2014/0364742 A1, cited in the Applicant’s IDS filed 12/14/2020, hereinafter Cho) and Burbank et al. (US 2007/0142970 A1, with publication date 06/21/2007, hereinafter Burbank), as applied to Claim 7 above, and further in view of English (US Patent 5,491,451, with date of patent 02/13/1996, hereinafter English).

Regarding Claim 26, Clark modified by Cho and Burbank discloses the ultrasound imaging probe of Claim 7. Clark modified by Cho and Burbank does not disclose wherein the filling material is formed of a room-temperature-vulcanizing rubber. Clark does disclose wherein the filling material (compressible block 805) is formed of a polymer (see, e.g., Para. [049], lines 11-12, “the compressible block 805 may be implemented with a polymer foam”).
However, in the same field of endeavor of polymer filling materials, English discloses wherein the filling material is formed of a room-temperature-vulcanizing rubber (see, e.g., Col. 7, lines 15-21, “The coils 19a and 19b may be wound around the outside of the absorption cell 25 and any separation or space 32 between the absorption cell 25 and said cavity resonator 35 may be readily filled with a non-magnetic polymer material such as polymeric silicone elastomers including room temperature-vulcanizing silicone rubber compounds, organosiloxane polymers and the like”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging probe of Clark modified by Cho and Burbank by including wherein the filling material is formed of a room-temperature-vulcanizing rubber, as disclosed by English. One of ordinary skill in the art would have been motivated to make this modification in order to desirably fill a cavity space with the appropriate material, as recognized by English (see, e.g., Col. 7, lines 15-21).

Response to Arguments
Applicant’s arguments, see Page 14 of Remarks, filed 07/29/2022, with respect to the drawing objections, the specification objections, and the claim objections have been fully considered and are persuasive. Therefore, the drawing objections, the specification objections, and the claim objections (as set forth in the Non-Final Rejection mailed 04/29/2022) have been withdrawn. 

Applicant’s arguments, see Pages 14-16 of Remarks, filed 07/29/2022, with respect to the claim rejections under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Clark (WO 2018/019974 A1), Applicant argues that Clark does not disclose or suggest that “each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and configured to interface with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis” (emphasis added) as recited in Claim 1.
However, Examiner emphasizes that Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Clark (WO 2018/019974 A1) in view of Cho et al. (US 2014/0364742 A1), and further in view of Burbank et al. (US 2007/0142970 A1), and evidenced by Berg (“The Basics of Shoulder Screws”, 03 Nov. 2011, https://www.machinedesign.com/fastening-joining/article/21834322/the-basics-of-shoulder-screws).

Applicant’s arguments, see Pages 16-18 of Remarks, filed 07/29/2022, with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Cho (US 2014/0364742 A1) and Clark (WO 2018/019974 A1), Applicant argues that Cho and Clark, even when combined, do not disclose or suggest that “wherein each of the plurality of fasteners comprises: a first portion comprising a first shape fixedly secured to the chassis; and a second portion opposite to the first portion and interfacing with a respective heat spreader, wherein the second portion comprises a different, second shape allowing movement of the respective heat spreader relative to the chassis” (emphasis added) as recited in Claim 13.
However, Examiner emphasizes that Claim 13 is now rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0364742 A1) in view of Clark (WO 2018/019974 A1), and further in view of Burbank et al. (US 2007/0142970 A1), and evidenced by Berg (“The Basics of Shoulder Screws”, 03 Nov. 2011, https://www.machinedesign.com/fastening-joining/article/21834322/the-basics-of-shoulder-screws).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793